Case 1:20-cr-00001-LEK Document 29-1 Filed 01/27/21 Page 1 of 4                     PageID #: 181

     ·:- ORIG INAL
Rosy Esprecion Thomas
91-668 Kilaha Street, Apt. i-3
Ewa Beach, Hawaii 96706

January 23, 2021


Leslie E. Kobayashi
Magistrate Judge
U.S. District Court
State of Hawaii
Prince Kuhio Federal Bldg,
300 Ala Moana Blvd., C-338
Honolulu, HI 96850




Re: Testimony Against Anabel Gasmen Cabebe on her Sentencing: January 27, 2021



My name is Rosy Esprecion Thomas. Thank you, Honorable Judge Kobayashi, for giving me this
opportunity to give my testimony in regards to Ms. Anabel Cabebe's sentencing day.

The following statements are my testimony based upon: 1). MEI client's phone call interviews,
2). Other care giver's personal statements, 3). My personal experiences and observations when
I used to go to MEI-Mortgage Enterprises, Inc. (hereinafter: "MEI") with a close friend, Mary
Jane Castillo, (hereinafter: MJ") who was Anthony Williams' trusted right hand person in his
office, 4). Sam Tupenei and MJ were the last MEI employees. Before MJ quit MEI, per Anthony's
instructions, she gave the MEi's pertinent papers to Sam and Mel Horner. MJ stated that "she
has no other people she could trust 'to hold on' to those MEI papers for Anthony." 5) and as a
last ditch effort to assist the MEI clients to not lose their homes in foreclosure until Anthony
could be out of his incarceration, MJ asked Sam, Mel and myself (agreed to worked as Pro
bono) to help the MEI clients. Because Mel and I were also being foreclosed on, we knew how
angry, feeling lost and frustrated these clients felt once the news spread that Anthony was
taken into custody. Sam, Mel and myself couldn't stand the thought of these MEI clients have
 no where to turn to, so our goal was to direct these clients in either: a). Apply for Home
 Modification and b). Call their Lenders and ask how or what they could do to not be foreclosed
 on. 6) Since I could speak three (3) different Filipino dialects, it was Mel H. who asked me to do
the follow up phone calls from the list of MEI clients.

 M s. Anabel Cabebe (hereinafter: "Anabel"), is a well-known Foster Care Home Operator or
 called as a "Care giver." I used to own a Case Management Agency (hereinafter: "CMA"), whose
 function was to monitor and to ensure the state's compliance are being followed by the care


                                                                                                      1
Case 1:20-cr-00001-LEK Document 29-1 Filed 01/27/21 Page 2 of 4                    PageID #: 182




givers. MJ was a Care giver, just like Anabel. MJ was under my Agency, whereas, Anabel was
under a different CMA.

I personally met Anabel when she met with me and my Mom at McDonald's in Aiea, back in
2013, to Notarized my Mom's and my MEi's application forms. Anabel did not charge me the
notary fee because she told me she "was giving me a free service because I was one of the
CMA."

The following are my factual statements:

   1. Anthony T. Williams (hereinafter: "Anthony), did NOT know anyone in the islands when
        he first arrived on the Big Island back in 2013. It was Robin Kraikauer and Edna Franco
        who saw Anthony's YouTube videos on what he was doing to assist people on the
        mainland with foreclosure issues. It was Robin and Edna who summoned Anthony to
        come to the islands to assist them with their foreclosure issues. Eventually, it was Edna
        who later brought Anthony to Honolulu where she introduced Anthony to Henry
        Malinay and Anabel Cabebe. Eventually, Edna, Henry and Anabel were hired as
        employees of MEI. Angelina Passion and Rowena Valdez were not hired as MEI
        employees. Angelina and Rowena were "close associates and friends" with Henry
      Malinay
   2. Based on Edna, Henry and Anabel's connectivity to the local community, and the Power
        of "word of mout" that spreads like "wild fire," It was them that referred/recruited
        clients to MEI since Anthony did not know of anyone in Hawaii before coming here.
        Anthony relied on: 1). Henry Malinay who was a long time and well known MLM- Multi
        Level Marketing person, in Hawaii, with his Xango products. I personally know Henry
        and his wife, Marilyn, who is an Insurance Agent at PFA-Premier Financial Alliance,
        where I was also an Insurance Agent of PFA from 2016-2018. Henry used to accompany
        his wife to our PFA meetings. Henry was asked by our PFA Leader to give a couple of
        Seminars in our PFA Agents' meetings on "How to Prospect Clients." 2). Edna Franco
        from the Big Island, was already assisting people with foreclosure issues there. 3).
        Angelina Passion was into Real Estate and had her own business as a Home Rental
        Management and 4). Rowena Valdez was Henry's close associate/assistant.


   3. Through my phone interviews with the Maui clients, they stated that Rowena used to
        accompany Henry when they both went to Maui to recruit clients. Henry used to give
        seminars in one of Maui's hotel meeting rooms, or other meeting rooms they could get
        to schedule the seminar events, once or twice a month, back in 2013-2014. I have seen
        and read a copy of Henry's flyers that was distributed to the Maui clients, inviting
        people to his seminar. Rowena was the "collector" of the application fees received after
        the seminar, from the Maui clients, who decided to enroll.




                                                                                                    2
Case 1:20-cr-00001-LEK Document 29-1 Filed 01/27/21 Page 3 of 4                    PageID #: 183




   4. Anabel is a Foster Care Home Operator who is well known in the local Filipino
      community. Anabel's role and function in MEI was to do Notary services to MEI clients.
      The Notary fees were already included with the MEI application fees and was not an
      extra charge.



   5. Through my phone interviews with the clients, and other Care giver's personal
      statements, they revealed to me that Anabel charged $150 per transaction, as a
      separate charge, for her notary service.

   6. Through my phone interviews with the clients, and by other Care giver' s personal
      statements, Anabel was also charging separate fees for delivering the Motions to the
      client's homes to obtain their signatures on the documents, written and finalized by
      Anthony, if they could not come to the M El office to pick it up, in the amount of $200.
      Per client's and other Care giver's statements, Anabel would refuse to deliver and give
      the Motions to the clients, if they did not pay up front, at the delivery date, in cash, but
      with no receipt given to the client.

   7. Through my phone interviews with the clients, and by other Care giver's personal
      statements, Anabel also was charging separate fees from the clients, in the amount of
      $200, when she goes to the Bureau of Conveyances and at the court's clerk office to file
      their Motions and other paperwork. I remember, Anabel herself, informed me of these
      separate fees. She stated: "I have to get paid for the time I spent filing these forms."

   8. Through my phone interviews with the clients, when they would come to the MEI office
      and make a cash payment given to Anabel, no receipt was given to the client. Even if the
      client were to ask for the receipt, client stated that they were told: "I'll give you the
      receipt later," but, it was never given.



   9. Through my phone interviews with the clients, large sum of cash payments in the
      amount anywhere from $10,000 to $15,000 were collected either by Henry Malinay,
      Edna Franco, Anabel Cabebe, Angelina Passion and Rowena Valdez with no receipts
      given to the clients. According to the clients, they were met at "other locations" outside
      of MEI office to collect these "secret" cash payments.

   10. Through my phone conversation with the clients, they were not aware of two different
       companies and these clients thought the "copy cat" company was one and the same
       as:1}. Mortgage Enterprises, Inc., (Anthony's company) and 2} Mortgage Enterprise,
       founded by: Edna Franco, Henry Malinay, Anabel Cabebe, Angelina Passion and Rowena
      Valdez.

                                                                                                     3
Case 1:20-cr-00001-LEK Document 29-1 Filed 01/27/21 Page 4 of 4                 PageID #: 184




      In conclusion, based upon these factual statements, Anabel Cabebe was in collusion
      with Anthony's previous employees, namely: Edna Franco, Henry Malinay, Anabel
      Cabebe, and Henry's close associate, Angelina Passion, these individuals colluded to: 1).
      Commit FRAUD against the clients for: a). not delivering the services they promised the
      clients: i.e. writing Motions for the clients because they have no knowledge of how to
      write these court documents b). Commit scam against the clients for collecting cash
      payments with no receipts, 3). Anabel scammed the clients for charging separate fees
      for Notary, delivery of Motions and filing documents at BOC and filing the Motions at
      the court's clerk office 2). Commit FRAUD against Anthony and Mortgage Enterprises,
      Inc. in their intended collusions for opening a "copy cat" company, Mortgage Enterprise,
      very similar to Anthony's Mortgage Enterprises, lnc.,to further deceived the clients of
      not knowing the difference between the two separate companies and 3). Anabel
      scammed, betrayed, and framed Anthony. Per Anthony, Anabel was like a "mother
      figure" to him, she was his Landlady, he respected her, and trusted her, then she did all
      these behind his back.

      Although Anabel already pleaded "guilty" and may have had a "pre-arranged" pre-deal
      agreement "behind the scenes" due to her "cooperation" with the prosecutors, We the
      People's expectation from this court is to render the maximum penalty that Anabel
      deserved for the crimes she has committed against the local people of Hawaii. On behalf
      of all the clients she victimized, myself included, may she be sentenced to a maximum
      jail sentence that she rightfully deserved.

      Respectfully yours,




                                                                                              4
